
	

113 HR 604 IH: Chris Kotch VA Education Access Act
U.S. House of Representatives
2013-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 604
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2013
			Ms. Pingree of Maine
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for the
		  eligibility under the Post-9/11 Educational Assistance Program of certain
		  individuals with service-connected disabilities who transfer to reserve
		  components before discharge from the Armed Forces.
	
	
		1.Short titleThis Act may be cited as the
			 Chris Kotch VA Education Access Act.
		2.Eligibility for
			 Post-9/11 Educational Assistance Program of certain individuals with
			 service-connected disabilities who transfer to reserve components before
			 discharge from the Armed Forces
			(a)EligibilitySection 3311(b)(2)(B) of title 38, United
			 States Code, is amended by striking is discharged or released from
			 active duty in the Armed Forces and inserting is discharged or
			 released from the Armed Forces or transferred to the temporary disability
			 retirement list.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect as if included in the Post-9/11 Veterans
			 Educational Assistance Act of 2008 (Public Law 110–252).
			
